Notice of Pre-AIA  or AIA  Status
The present application, 2filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1- 20 are Allowed. 

Response for Remarks
Applicant’s arguments, see Pages 8-9  filed  08/17/2022, with respect to Claims 14-20 have been fully considered and are considered persuasive.  The rejection under 112( a) of Claims 14-20  has been withdrawn by the Examiner and the claims 14-20 have been considered Allowable.

Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

Regarding Claim 1,
A method for extracting features from an image of an object, said method comprising: obtaining a 2D image having a number of pixels of the object using a 2D camera; extracting a plurality of possible feature points on the object from the 2D image; generating a mask image that defines pixels in the 2D image where the object is located; generating a separate vector field image for each extracted feature point that includes an arrow having an x-direction value and a y-direction value for each pixel in the 2D image, where a direction of each arrow is towards the extracted feature point in the 2D image; generating a separate vector extraction image for each extracted feature point by multiplying the pixels in the mask image with corresponding pixels in the vector field image so that those arrows that are not associated with a pixel in the 2D image having part of the object are discarded; generating a vector intersection image for each extracted feature point by identifying an intersection point where the arrows for every combination of two pixels in the 2D image intersect; assigning a score for each intersection point for each extracted feature point depending on the distance from each pixel in each combination of two pixels and the intersection point and generating a grid of scores for all of the combinations of pixels; and generating a point voting image for each extracted feature point that identifies a feature location from a number of clustered points.

Regarding Claim 11,
A method for extracting features from an image having a number of pixels of an object using a camera, said method comprising: extracting a plurality of possible feature points on the object from the image using a deep learning neural network; generating a separate vector field image for each extracted feature point that includes an arrow having an x-direction value and a y-direction value for each pixel in the image using a deep learning neural network, where a direction of each arrow is towards the extracted feature point in the image; and using a vector field estimation process to identify intersection points of the arrows to identify a feature location for each separate vector field image.

Regarding Claim 14,
 A system for extracting features from an image of an object, said system comprising: a 2D camera for obtaining a 2D image having a number of pixels of the object; means for extracting a plurality of possible feature points on the object from the 2D image; means for generating a mask image that defines pixels in the 2D image where the object is located; means for generating a separate vector field image for each extracted feature point that includes an arrow having an x-direction value and a y-direction value for each pixel in the 2D image, where a direction of each arrow is towards the extracted 4Application No. 16/839,346Attorney Docket No. FARL008-US/61000-1/236260 feature point in the 2D image; means for generating a separate vector extraction image for each extracted feature point by multiplying the pixels in the mask image with corresponding pixels in the vector field image so that those arrows that are not associated with a pixel in the 2D image having part of the object are discarded; means for generating a vector intersection image for each extracted feature point by identifying an intersection point where the arrows for every combination of two pixels in the 2D image intersect; means for assigning a score for each intersection point for each extracted feature point depending on the distance from each pixel in each combination of two pixels and the intersection point and generating a grid of scores for all of the combinations of pixels; and means for generating a point voting image for each extracted feature point that identifies a feature location from a number of clustered points.

Regarding Claim 1: The following prior art Lee (USPUB 20140241614)   teaches A method for extracting features from an image of an object ( Paragraph [0081]- “… initiates spatial feature extraction for the image frame….”) , said method comprising: obtaining a 2D image having a number of pixels of the object using a 2D camera ( Paragraph [0081]- “… the 2D processor 802 is configured to perform 2D spatial feature extraction as captured image data is streamed to the 2D processor from a corresponding imaging camera….” AND Paragraph [0082]) ; extracting a plurality of possible feature points on the object from the 2D image ( Paragraph [0051]- “…Spatial features that may be so identified can include simple structures in the captured imagery, such as edges and corners or other interest points, or may include more complex structures, such as curves, planes, blobs, or entire objects….” ) ;
 Within analogous art , Bugra Tekin ( NPL Doc: “ Real-Time Seamless Single Shot 6D Object Pose Prediction, “June 2018,  Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2018, Pages 292-298) teaches generating a mask image that defines pixels in the 2D image where the object is located (Page 293- Col. 2- “…a 2D segmentation mask around the object and present a cropped image to a second network that predicts the eight 2D corners in the image…” AND Page 295-Col. 2 – “…the width and height of a 2D rectangle tightly fitted to a masked region around the object in the image….”) ; assigning a score for each intersection point for each extracted feature point depending on the distance from each pixel in each combination of two pixels and the intersection point and generating a grid of scores for all of the combinations of pixels ( Page 295- Col. 2- 3.3 Pose Prediction ) ; within claim 1, but does not teach the limitations, nor render obvious the following limitations : "generating a separate vector field image for each extracted feature point that includes an arrow having an x-direction value and a y-direction value for each pixel in the 2D image, where a direction of each arrow is towards the extracted feature point in the 2D image; generating a separate vector extraction image for each extracted feature point by multiplying the pixels in the mask image with corresponding pixels in the vector field image so that those arrows that are not associated with a pixel in the 2D image having part of the object are discarded; generating a vector intersection image for each extracted feature point by identifying an intersection point where the arrows for every combination of two pixels in the 2D image intersect; …generating a point voting image for each extracted feature point that identifies a feature location from a number of clustered points.”


Regarding Claim 11: The following prior art Lee (USPUB 20140241614) teaches A method for extracting features from an image ( Paragraph [0081]- “… initiates spatial feature extraction for the image frame….”) having a number of pixels of an object using a camera ( Paragraph [0081]- “… the 2D processor 802 is configured to perform 2D spatial feature extraction as captured image data is streamed to the 2D processor from a corresponding imaging camera….” AND Paragraph [0082]), said method comprising: extracting a plurality of possible feature points on the object from the image ( Paragraph [0051]- “…Spatial features that may be so identified can include simple structures in the captured imagery, such as edges and corners or other interest points, or may include more complex structures, such as curves, planes, blobs, or entire objects….” ) ;
Within analogous art , Bugra Tekin ( NPL Doc: “ Real-Time Seamless Single Shot 6D Object Pose Prediction, “June 2018,  Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2018, Pages 292-298)  teaches using a deep learning neural network ( Page 292-Col. 2- “…we propose a single-shot deep CNN architecture that takes the image as input and directly detects the 2D projections of the 3D bounding box vertices…”) ;
 within claim 11, but does not teach the limitations, nor render obvious the following limitations : " generating a separate vector field image for each extracted feature point that includes an arrow having an x-direction value and a y-direction value for each pixel in the image using a deep learning neural network, where a direction of each arrow is towards the extracted feature point in the image; and using a vector field estimation process to identify intersection points of the arrows to identify a feature location for each separate vector field image.

Regarding Claim 14: The following prior art Lee (USPUB 20140241614) teaches A system for extracting features from an image of an object( Paragraph [0081]- “… initiates spatial feature extraction for the image frame….”), said system comprising: a 2D camera for obtaining a 2D image having a number of pixels of the object( Paragraph [0081]- “… the 2D processor 802 is configured to perform 2D spatial feature extraction as captured image data is streamed to the 2D processor from a corresponding imaging camera….” AND Paragraph [0082]); means for extracting a plurality of possible feature points on the object from the 2D image ( Paragraph [0051]- “…Spatial features that may be so identified can include simple structures in the captured imagery, such as edges and corners or other interest points, or may include more complex structures, such as curves, planes, blobs, or entire objects….” ); 
Within analogous art , Bugra Tekin ( NPL Doc: “ Real-Time Seamless Single Shot 6D Object Pose Prediction, “June 2018,  Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2018, Pages 292-298) teaches means for generating a mask image that defines pixels in the 2D image where the object is located (Page 293- Col. 2- “…a 2D segmentation mask around the object and present a cropped image to a second network that predicts the eight 2D corners in the image…” AND Page 295-Col. 2 – “…the width and height of a 2D rectangle tightly fitted to a masked region around the object in the image….”) ; means for assigning a score for each intersection point for each extracted feature point depending on the distance from each pixel in each combination of two pixels and the intersection point and generating a grid of scores for all of the combinations of pixels( Page 295- Col. 2- 3.3 Pose Prediction ) ; within claim 14, but does not teach the limitations, nor render obvious the following limitations : " means for generating a separate vector field image for each extracted feature point that includes an arrow having an x-direction value and a y-direction value for each pixel in the 2D image, where a direction of each arrow is towards the extracted 4Application No. 16/839,346Attorney Docket No. FARL008-US/61000-1/236260 feature point in the 2D image; means for generating a separate vector extraction image for each extracted feature point by multiplying the pixels in the mask image with corresponding pixels in the vector field image so that those arrows that are not associated with a pixel in the 2D image having part of the object are discarded; means for generating a vector intersection image for each extracted feature point by identifying an intersection point where the arrows for every combination of two pixels in the 2D image intersect; … and means for generating a point voting image for each extracted feature point that identifies a feature location from a number of clustered points.”

2.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax # is (571)273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637